Citation Nr: 1647302	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  10-34 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to July 12, 2009.  

2.  Entitlement to a disability evaluation in excess of 50 percent for PTSD, from September 1, 2009.

3.  Entitlement to a total disability evaluation based on individual unemployabilty due to the appellant's service-connected disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1962 to October 1968.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that action, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  Subsequently, the RO assigned a temporary 100 percent evaluation effective from July 12, 2009, and a 50 percent disability, effective September 1, 2009.  

The record reflects that the Veteran originally requested that he be given the opportunity to provide testimony before the Board at a hearing.  This request was later withdrawn.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record indicates that in addition to receiving medical treatment for his psychiatric disorder at VA health care facilities, he has also received treatment from a private medical care provider.  The records, however, from that private care giver have not been obtained and included in the file for review.  The only private record in the file is a psychiatric evaluation accomplished in 2011.  Moreover, when the Veteran underwent a VA psychiatric examination in the fall of 2015, the examiner did not have those records to review prior to examining the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the Veteran and ask that he identify all sources of medical treatment received for his psychiatric disorder since January 2007, to include from any private medical provider, and to furnish signed authorizations for release to the VA of private medical records.  Copies of the medical records from all sources should then be requested.  All records obtained should be added to the claims folder.  If requests for any private or non-VA federal treatment records are not successful, the AOJ should inform the Veteran of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  

2.  Only after the Veteran's missing medical records have been obtained and included in the claims file for review, the AOJ should arrange for the Veteran to be examined by a psychiatrist so that a determination may be made concerning the severity of his service-connected PTSD.  The claims folder is to be made available to the reviewer prior to the review.  

3.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and the Veteran's accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




